Citation Nr: 1425152	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO. 09-42 269	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to October 1985 and from October 1986 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The probative and competent evidence does not support a finding that the Veteran's current left knee patellofemoral syndrome is related to service or was caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in February 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran.

The Veteran also testified at an August 2009 DRO hearing and a November 2011 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at both hearings by an accredited representative from the Disabled American Veterans.  During the Veteran's hearings, the VLJ, DRO, and the Veteran's representative asked the Veteran questions about the nature and etiology of his left knee disability.  The VLJ and DRO also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearings.  As such, the Board finds that the VLJ and DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearings constitutes harmless error.

In January 2012 the Board remanded the Veteran's claim, in pertinent part to obtain outstanding VA treatment records from the Portland VAMC since August 2010, as well as a VA examination.  The claims folder contains additional medical records from the Portland VAMC dating back to August 2010.  Additionally, a VA examination was conducted in February 2012.  The Board finds the medical opinion obtained to be adequate in this case.  Following examination of the Veteran and review of the claims file, the examiner provided an opinion as to the etiology of his left knee disability, to include whether it was secondary to the Veteran's service-connected right knee disability, supported by adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, neither the Veteran nor his representative has challenged the adequacy of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Left Knee

In the present case, the Veteran has asserted his claim to establish service connection for a left knee disability under the theories of direct and secondary service connection.  The February 2012 VA examination reflects a diagnosis of left knee patellofemoral syndrome, and thus, element (1), evidence of a current diagnosed disability, has been demonstrated for both theories of entitlement.  

The Veteran's service treatment records do not reflect that a left knee injury occurred or was diagnosed during service, although the Veteran sought extensive treatment for other conditions such as headaches during service.  Furthermore, a February 1992 medical examination conducted at the time of separation reflects that the Veteran had normal lower extremities.  At the November 2011 hearing, the Veteran testified that he did in fact injure his knee during service but that he was told the condition resolved and was acute.  The 2012 VA examination report reflects that the Veteran stated that his left knee began to hurt in 2005 as a result of his right knee condition.

The Board notes that the Veteran is competent to report what comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the contemporaneous evidence of record conflicts with his assertions regarding an in-service left knee injury.  Furthermore, the Veteran's own statements reflect that his left knee condition began in 2005, as a result of his service-connected right knee disability.  Lastly, the Veteran's own report of medical history at discharge in 1992, he denied any knee pain or history of arthritis, bursitis, or locking or "trick" knee.  Based on this, the evidence weighs against finding that the Veteran sustained an in-service left knee injury for the purposes of element (2) required for direct service connection.  However, even had the Veteran experienced an in-service injury or illness, the weight of the evidence is still against his claim, as will be discussed below.

While the evidence does not support finding that the Veteran experienced an in-service left knee injury, as noted above, the Veteran is service-connected for a right knee disability.  Accordingly, element (2) has been demonstrated for the theory of entitlement based on secondary service connection.

Concerning element (3), evidence of a nexus between the Veteran's left knee disability and either a service-connected disability or an in-service disease or injury, the Board notes that the competent and credible evidence of record is unfavorable to the Veteran's claim.

The Veteran first underwent a VA examination in March 2006.  The report from this examination reflects that the Veteran believed he injured his left knee in service but that his knee had gotten worse over the last couple of years.  The examiner diagnosed him with left knee chronic infrapatellar tendonitis and concluded that it was less likely as not that his left knee condition was secondary to his service-connected right knee disability.  The examiner noted that the Veteran's service treatment records were negative for any left knee injury and opined that the left knee appeared to be symptomatic by itself.

Importantly, the Court of Appeals for Veterans Claims (CAVC or Court) has found that it is not at all clear that a medical opinion finding that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  As the March 2006 VA examiner did not specifically state whether the left knee condition was aggravated by the service-connected right knee disability, the opinion is provided less probative value with regard to its application to the theory of secondary service connection.

In accordance with the Board's prior remand instructions, a second VA examination was conducted in order to obtain an opinion as to the nature and etiology of the Veteran's left knee condition.  After a review of the record as well as an examination of and interview with the Veteran, the February 2012 VA examiner diagnosed the Veteran with left knee patellofemoral syndrome and opined that the Veteran's left knee condition was less likely than not incurred in or caused by service.  In support of his conclusion he noted that the Veteran did not injure his left knee in service, service treatment records were negative for treatment of a left knee condition, and symptoms did not develop until years after he left the military.  The examiner also provided an opinion as to whether the left knee condition was secondary to the service-connected right knee disability.  With regard to this question, the examiner opined that it was less likely than not that his right knee caused or aggravated his left knee condition beyond its natural progression.  The examiner based his conclusion on the normal October 2007 left knee MRI that did not reveal any structural abnormalities in the left knee.  He also stated that patellofemoral syndrome is extremely common and a naturally occurring condition.  Further, the examiner opined that the Veteran did not have a severe deformity or arthritis of the right knee, and while he may subjectively feel as though his right knee condition causes flare ups in his left knee, it was less likely than not related to the right knee.

At the November 2011 Board hearing, the Veteran testified that his nurse practitioner had informed him that his left knee condition was aggravated by his service-connected right knee disability.  The Veteran made a similar statement at his August 2009 DRO hearing, at which time he asserted that following his right knee arthroscopic surgery, his doctors informed him that he was going to have problems with his left knee due to the right knee condition.

It is well settled that lay evidence is competent to establish a diagnosis when that lay person is reporting a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1377.  Here, the Veteran has reported that his nurse practitioner informed him that his right knee was aggravating his left knee condition.  While the Veteran is competent to relay this information, the opinion is afforded little probative value as it contains no supporting rationale or analysis.  An adequate medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As such, the nurse practitioner's opinion is afforded less probative value than the February 2012 examiner's opinion.

While the Veteran's assertions regarding what was told to him by medical professionals are considered competent evidence, the Veteran's assertions regarding the etiology of his left knee condition are not competent evidence of a relationship between his currently diagnosed left knee patellofemoral syndrome and his military service or service-connected right knee disability.  While the Veteran is competent to testify as to experiencing left knee pain, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed left knee condition is related to service or a service-connected disability.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).

As described, the evidence of record does not support a finding that the Veteran's left knee condition is related to an in-service injury or event, or that it is caused or aggravated by his right knee disability.  The competent medical evidence reflects that there is no direct etiological connection between the Veteran's current left knee condition and his time in service.  The February 2012 opinion is supported by the February 1992 separation examination report which indicates that the Veteran's lower extremities were normal at that time.  Service treatment records are also absent for any treatment or diagnoses of a left knee condition.  Moreover, the Veteran himself has asserted that his left knee condition is the result of his service-connected right knee disability.  As to the issue of secondary service connection, the competent medical evidence is against finding that the Veteran's service-connected right knee disability caused or aggravated his left knee condition.  The Veteran is currently diagnosed with patellofemoral syndrome, which according to the February 2012 examiner, is a common, naturally occurring condition.  A 2007 MRI of the Veteran's left knee was negative for any abnormalities and the Veteran's right knee is not arthritic or severely deformed so as to cause damage to the left knee.  While the Veteran is competent to report that he experiences left knee pain, he has not been shown to possess the required medical expertise to proffer a diagnosis or opinion as to the relationship, if any, between his left knee condition and right knee disability.  As such, there is no competent and probative medical evidence of record in favor of finding that the left knee condition is caused or aggravated by the right knee disability.  As such, the Veteran's claim must be denied.

Based on the nexus evidence of record, the criteria for service connection for a left knee disability are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted on a direct or secondary basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


